                          UNITED STATES DISTRICT COURT
                               DISTRICT OF ALASKA



 UNITED STATES OF AMERICA,                 Case No. 3:19-mj-00456-MMS
                                           Case No. 3:19-cr-00110-RRB-DMS
             Plaintiff,
                                           ORDER DENYING IN PART
       vs.                                 MOTION TO DISMISS
                                           COMPLAINT AND GRANTING
 LAVERN RAY DAVIDHIZAR,                    HEARING ON RETURN OF
                                           PROPERTY
             Defendant.                    (Doc. 17)




      The motion to dismiss the Complaint and issue orders protecting defendant’s

rights regarding grand jury is DENIED as moot, in light to the return of the grand

jury October 17, 2019. The motion for oral argument (Doc. 20) on these issues is

DENIED.

      The motion for ordering the return of Family Medical Clinic’s servers

containing medical records will be addressed at the Arraignment scheduled for

October 18, 2019 at 2:30 p.m.

      Defense counsel should immediately file an entry of appearance if he expects

to continue to represent Dr. Davidhizar in this matter and be heard by the Court.

               DATED at Anchorage, Alaska, this 18th day of October, 2019.

                                 S/ DEBORAH M. SMITH
                                 CHIEF UNITED STATES MAGISTRATE JUDGE




     Case 3:19-cr-00110-RRB-DMS Document 27 Filed 10/18/19 Page 1 of 1
